

Exhibit 10.1


EXECUTION VERSION


REGISTRATION RIGHTS AGREEMENT


Registration Rights Agreement (this “Agreement”), dated as of October 31, 2006,
by and among Iconix Brand Group, Inc., a Delaware corporation (the “Company”),
Edwin Lewis and Mossimo Giannulli (each, a “Holder”).


RECITALS


WHEREAS, the Company has entered into an Agreement and Plan of Merger (the
“Merger Agreement”), with Moss Acquisition Corp., Mossimo Giannulli, and
Mossimo, Inc.;


WHEREAS, pursuant to the Merger Agreement, the Company has prepared and filed
with the Securities and Exchange Commission (the “Commission”) a registration
statement on Form S-4 in connection with the registration under the Securities
Act of 1933, as amended (the “Securities Act” or “Act”), of shares (the
“Shares”) of the Company’s common stock, par value $.001 per share, to be issued
to the stockholders of Mossimo, Inc., including each Holder (to the extent such
Holder at the Effective Time of the Merger owns shares of Mossimo, Inc. common
stock), in connection with the merger of Mossimo, Inc. with and into Moss
Acquisition Corp. (the “Merger Registration Statement”); and


WHEREAS, pursuant to the Merger Agreement, the Company has agreed to grant to
each Holder the registration rights set forth herein with respect to the Shares,
any securities issued in exchange for or in replacement of the Shares, and any
securities issued by way of any stock split, reverse stock split,
recapitalization, or other similar transaction affecting the Shares or any such
other securities, and any shares of the Company’s common stock issued to Holder
as “Additional Merger Consideration” (collectively, the “Registrable
Securities”).


NOW, THEREFORE, intending to be legally bound, the parties hereto agree as
follows. Capitalized terms used but not defined herein have the meanings given
to such terms in the Merger Agreement.


1. Merger Registration Statement. The Company acknowledges, and agrees to comply
with, its obligations in the Merger Agreement in respect of the Merger
Registration Statement.


2. Piggyback Registration.


(a) If, at any time after the date hereof, the Company proposes to prepare and
file with the Commission a registration statement on Form S-3 (or any successor
form thereto) covering only the resale of equity securities of the Company held
by its stockholders, the Company will give written notice of its intention to do
so to the Holders at least ten (10) days prior to the filing of each such
registration statement. Upon the written request of the Holders, made within
five (5) days after receipt of the notice, that the Company include any of the
Registrable Securities in the proposed registration statement, the Company
shall, as to the Holders, use reasonable best efforts to effect the registration
under the Act of such Registrable Securities which it has been so requested to
register (the “Piggyback Registration”);


 
 

--------------------------------------------------------------------------------

 
 
(b) Notwithstanding the provisions of paragraph (a) above, the right to
Piggyback Registration shall not apply, unless the Company otherwise agrees in
writing, to any registration statement: (i) relating to an underwritten public
offering of securities of the Company; (ii) relating solely to securities of the
Company to be offered pursuant to (x) an employee benefit plan, or (y) a
dividend or interest reinvestment plan (including such a plan that has an open
enrollment or cash investment feature); (iii) relating to securities of the
Company to be issued for a consideration other than solely cash; (iv) relating
to securities of the Company to be offered solely to existing security holders
of the Company, through a “rights offering” or otherwise; (v) relating solely to
securities of the Company to be issued on the exercise of options, warrants and
similar rights, or on the conversion or exchange of other securities, issued by
the Company or any other person; (vi) relating to debt securities of the
Company, including debt securities that are convertible or exchangeable for
equity securities of the Company; or (vii) that may become effective
automatically upon filing with the Commission pursuant to Rule 462 under the Act
or otherwise.


(c) Notwithstanding the preceding provisions of this Section, the Company shall
have the right to elect not to file or to defer the filing of any proposed
registration statement or to withdraw the same after the filing but prior to the
effective date thereof.


3. Demand Registration.


(a) At any time commencing on the first date the prospectus forming a part of
the Merger Registration Statement is no longer current and available for use by
a Holder for resales of Registrable Securities because the financial statements
included in the prospectus forming a part thereof no longer satisfy the
requirements of Section 10(a)(3) of the Securities Act, the Holders may
collectively, on one occasion only, submit to the Company a joint written notice
(the “Demand Registration Request”), to have the Company use its reasonable best
efforts to prepare and file with the Commission, at the sole expense of the
Company (except as hereinafter provided), in respect of up to the aggregate
number of Registrable Securities not at such time covered in an effective
registration statement filed by the Company pursuant to Section 2, a
registration statement so as to permit a public offering and sale of such
Registrable Securities until, subject to the terms and provisions of this
Agreement, the earlier of the date on which: (i) all Registrable Securities
covered by such registration statement, or other registration statements filed
by the Company, have been sold pursuant thereto or otherwise lawfully sold
without registration under the Securities Act; or (ii) all of the remaining
Registrable Securities may be publicly sold without volume restrictions pursuant
to Rule 144(k) under the Securities Act, as determined by written opinion of
counsel to the Company on which Holders are expressly entitled to rely (the
“Effectiveness Period”). The registration statement filed following a Demand
Registration Request shall be on any form the Company is eligible to use to
register for resale the Registrable Securities. The Company shall, upon receipt
of a Demand Registration Request, use its reasonable best effort to cause to be
registered under the Securities Act as soon as practicable thereafter all of the
Registrable Securities that Holders have so requested to be registered.


 
-2-

--------------------------------------------------------------------------------

 
 
(b) Notwithstanding any provision in this Agreement to the contrary, if, at the
time a Demand Registration Request is given to the Company under Section 3
hereof (i) the Company is engaged in negotiations with respect to an
acquisition, merger, financing or other material event which would require the
Company to file a Form 8-K in the event that such acquisition, merger, financing
or other material event is consummated or has otherwise occurred, or (ii) the
Company is otherwise unable to obtain information required to be included in the
registration statement to be filed or (iii) in the event the Company shall
furnish to the Holders a certificate signed by the Chief Executive Officer of
the Company stating that in the good faith judgment of the Company and its
investment banker that it would be detrimental to the Company and its
stockholders for the Company to immediately proceed with a registration
statement and it is therefore essential to defer the filing of such registration
statement or any amendment thereto, then, in each such case, the Company will
have the right to defer such filing for a period not to exceed one hundred
eighty (180) days from the date of the Demand Registration Request; provided
that the Company shall use its reasonable best efforts to cause any registration
statement filed pursuant to this Section 3 to become effective as soon as
practicable after such deferral period, and provided further that the Company
may not delay any registration requested pursuant to this Section 3 more than
once during any twelve-month period. Moreover, if the Company is proceeding with
the registration process but the registration statement is subject to review by
the Commission and/or audited financial statements for a fiscal year are
required to be included but not yet available, the Company may elect to defer
filing for a period not to exceed one hundred eighty (180) days.


(c) Nothing herein contained shall require the Company to undergo an audit,
other than in the ordinary course of business.


4. Covenants of the Company. The Company hereby covenants and agrees as follows:


(a) In accordance with the Securities Act and the rules and regulations
promulgated thereunder, and subject to the terms and provisions of this
Agreement, the Company shall use its reasonable best efforts to prepare and file
with the Commission a registration statement as expeditiously as reasonably
possible.


(b) Not less than two business days prior to the filing of a registration
statement or any related prospectus or any amendment or supplement thereto,
furnish to the Holders copies of all such documents proposed to be filed which
documents will be subject to the review of the Holders and the counsel to the
Holders.


(c) Use its reasonable best efforts to prepare and file with the Commission such
amendments, including post-effective amendments, to the registration statement
and the prospectus used in connection therewith as may be necessary to keep the
registration statement continuously effective as to the applicable Registrable
Securities for the Effectiveness Period in the case of a Demand Registration.


 
-3-

--------------------------------------------------------------------------------

 
 
(d) Notify the Holders as promptly as practicable: (A)(1) when a prospectus or
any prospectus supplement or post-effective amendment to a registration
statement is proposed to be filed hereunder; (2) when the Commission notifies
the Company whether there will be a “review” of such registration statement and
whenever the Commission comments in writing on such registration statement; and
(3) with respect to the registration statement or any post-effective amendment,
when the same has become effective; (B) of any request by the Commission or any
other Federal or state governmental authority for amendments or supplements to
the registration statement or prospectus or for additional information; (C) of
the issuance by the Commission of any stop order suspending the effectiveness of
the registration statement covering any or all of the Registrable Securities or
the initiation of any proceedings for that purpose; (D) of the receipt by the
Company of any notification with respect to the suspension of the qualification
or exemption from qualification of any of the Registrable Securities for sale in
any jurisdiction, or the initiation or threatening of any proceeding for such
purpose; and (E) of the occurrence of any event or passage of time that makes
the financial statements included in the registration statement ineligible for
inclusion therein or any statement made in the registration statement or
prospectus or any document incorporated or deemed to be incorporated therein by
reference untrue in any material respect or that requires any revisions to the
registration statement, prospectus or other documents so that, in the case of
the registration statement or the prospectus, as the case may be, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading.


(e) Prior to any public offering of Registrable Securities, use its commercially
reasonable efforts to register or qualify or cooperate with the selling holders
in connection with the registration or qualification (or exemption from such
registration or qualification) of such Registrable Securities for offer and sale
under the securities or Blue Sky laws of all jurisdictions within the United
States reasonably requested by Holders, to keep each such registration or
qualification (or exemption therefrom) under this Agreement hereof effective
during the Effectiveness Period and to do any and all other acts or things
necessary or advisable to enable the disposition in such jurisdictions of the
Registrable Securities covered by the registration statement; provided, that the
Company shall not be required to qualify generally to do business in any
jurisdiction where it is not then so qualified, subject the Company to any
material tax in any such jurisdiction where it is not then so subject or file a
general consent to service of process in any such jurisdiction.


(f) Cooperate with the Holders to facilitate the timely preparation and delivery
of certificates representing Registrable Securities to be delivered to a
transferee pursuant to the registration statement, and to enable such
Registrable Securities to be in such denominations and registered in such names
as any such persons may request.


(g) With a view to making available to the Holders of Registrable Securities the
benefits of Rule 144 (or its successor rule) under the Securities Act and any
other rule or regulation of the Commission that may at any time permit such
Holders to sell Registrable Securities to the public without registration, the
Company covenants and agrees to: (i) make and keep public information available,
as those terms are understood and defined in Rule 144 under the Securities Act
until the earlier of: (A) such date as all of the Registrable Securities may be
resold to the public without volume restrictions pursuant to Rule 144(k) under
the Securities Act or any other rule of similar effect or (B) such date as all
of the Registrable Securities shall have been resold; (ii) file with the
Commission in a timely manner all reports and other documents required to be so
filed pursuant to Rule 144(c) under the Securities Act in order to permit the
Holders of the Registrable Securities to be entitled to transfer the Registrable
Securities without registration pursuant to Rule 144 under the Securities Act;
and (iii) furnish to each Holder of Registrable Securities upon request: (A) a
written statement by the Company that it has complied with the reporting
requirements of the Exchange Act and (B) such other information as may be
reasonably requested in order to avail such Holder of any rule or regulation of
the Commission that permits the selling of any such Registrable Securities
without registration.


 
-4-

--------------------------------------------------------------------------------

 
 
(h) The Company will pay all costs, fees and expenses in connection with any
registration statement filed pursuant to this Agreement, including, without
limitation, all registration and filing fees, the Company’s legal and accounting
fees, printing expenses and blue sky fees and expenses; provided, however, that
the Holders shall be solely responsible for the fees of any counsel and other
experts retained by the Holders in connection with such registration and any
transfer taxes or underwriting discounts, selling commissions or selling fees
applicable to the Registrable Securities sold by the Holders pursuant thereto.


(i) The Company shall use its reasonable best efforts to list the Registrable
Securities covered by such registration statement with each securities exchange
or interdealer quotation system or other market on which similar securities of
the Company are then listed.


(j) The Company will furnish to each Holder and to his legal counsel, (a)
promptly after a registration statement is filed hereunder with the Commission,
one copy of the registration statement and any amendments thereto, each
preliminary prospectus and final prospectus and each amendment or supplement
thereto; and (b) a number of copies of a prospectus, including a preliminary
prospectus, and all amendments and supplements thereto, and such other documents
as each Holder may reasonably request to facilitate the disposition of the
Registrable Securities owned by such Holder. The Company will promptly notify
each Holder and his designated counsel by facsimile or email of the
effectiveness of the applicable registration statement and any post-effective
amendment.


(k) The Company will permit Holders’ legal counsel to review the registration
statement and all amendments and supplements thereto a reasonable amount of time
prior to their filing with the Commission, and will not file any document in a
form to which such counsel reasonably objects, unless otherwise required by law
in the opinion of the Company’s counsel. The sections of any such registration
statement, including information with respect to each Holder, such Holder’s
beneficial ownership of securities of the Company or such Holder’s intended
method of disposition of Registrable Securities, must conform to the information
provided to the Company by each Holder or his counsel, except for such changes
resulting from Commission comments.


(l) At the joint request of the Holders, the Company will promptly prepare and
file with the Commission such amendments (including post-effective amendments)
and supplements to the registration statement, and the prospectus used in
connection with the registration statement, as may be necessary in order to
change the plan of distribution in a manner reasonably requested by the Holders
jointly set forth in such registration statement; provided however, such change
shall not provide for the disposition of the Registrable Securities on the basis
of an underwritten offering and may be modified as required by the Commission or
as deemed necessary or appropriate by the Company to respond to Commission
comments or to comply with applicable law.


 
-5-

--------------------------------------------------------------------------------

 
 
5. Acknowledgements and Covenants of the Holders.


(a) The Holders, upon receipt of notice from the Company that an event has
occurred which requires a post-effective amendment to a registration statement
or a supplement to the prospectus included therein, shall promptly discontinue
the sale of Registrable Securities until the Holders receive a copy of a
supplemented or amended prospectus from the Company, which the Company shall
provide as soon as practicable after such notice. The Company shall use
reasonable best efforts to file and have declared effective any such
post-effective amendment as soon as possible.


(b) The obligations of the Company under this Agreement with respect to the
Registrable Securities are expressly conditioned on the Holders’ furnishing to
the Company such appropriate information concerning the Holders, the Registrable
Securities and the terms of the Holders’ offering of such Registrable Securities
as the Company may reasonably request.


(c) Each Holder agrees, if so requested by the Company’s underwriter or managing
underwriter in connection with a proposed transaction or offering of securities
of the Company, not to sell, make any short sale of, loan, grant any option for
the purchase of, effect any public sale or distribution of or otherwise dispose
of, any equity securities of the Company during such period of time and on such
other terms and conditions as may be requested by such underwriter, provided
that the Chief Executive Officer of the Company has also agreed not to sell,
make any short sale of, loan, grant any option for the purchase of, effect any
public sale or distribution of, or otherwise dispose of, any equity securities
of the Company under the circumstances and pursuant to the terms and conditions
applicable to the Holders.


6. Termination of Registration Rights. Notwithstanding the foregoing provisions,
the Company’s obligation to register the Registrable Securities under this
Agreement shall terminate as to any particular Registrable Securities (a) when
all of the Registrable Securities have been sold by each Holder in an offering
registered under the Securities Act or otherwise, or (b) when a written opinion
(i) upon which each Holder is expressly entitled to rely, and (ii) which states
that such Registrable Securities may be sold without registration under the
Securities Act or applicable state law and without restriction as to the
quantity and manner of such sales, shall have been received from counsel for the
Company.


 
-6-

--------------------------------------------------------------------------------

 
 
7. Indemnification.


(a) The Company shall indemnify, defend and hold harmless each Holder, each of
its directors, officers, employees, advisors, attorneys, underwriters,
accountants and any person who controls such Holder within the meaning of
Section 15 of the Act from and against any and all losses, claims, damages and
liabilities (including, without limitation, any legal fees or other fees or
expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim, damage, liability or action) caused by or
arising out of any untrue statement or alleged untrue statement of a material
fact contained in a registration statement or prospectus or any amendment or
supplement thereto included therein or caused by or arising out of any omission
or alleged omission to state therein a material fact required to be stated
therein or necessary to make the statements therein in light of the
circumstances in which they are made not misleading, except insofar as such
losses, claims, damages or liabilities are caused by any such untrue statement
or alleged untrue statement or omission or alleged omission based upon
information furnished or required to be furnished in writing to the Company by
such Holder expressly for use therein; provided, however, that the Company shall
not be liable to indemnify a Holder insofar as such losses, claims, damages,
liabilities or actions are (i) caused by any such untrue statement or omission
or alleged untrue statement or omission based upon information relating to the
Holder furnished to the Company in writing by Holder expressly for use therein,
(ii) based upon Holder’s failure to provide the Company with a material fact
relating to Holder which is required to be included in the registration
statement or necessary to make a statement in the registration statement not be
misleading, (iii) relate to sales of Registrable Securities by Holder to the
person asserting any such losses, claims, damages, liabilities or actions if
such person was not sent or given a prospectus by or on behalf of the Holder, if
required by law so to have been delivered, at or prior to the written
confirmation of the sale of the Registrable Securities to such person, and if
the prospectus (as so amended or supplemented) would have cured the defect
giving rise to such losses, claims, damages or liabilities, unless such failure
is the result of noncompliance by the Company or based upon the Holder’s use of
a prospectus during a period when the Holder has been notified that the use of
the prospectus has been suspended. Such indemnity shall remain in full force and
effect regardless of any investigation made by or on behalf of Holder, and any
directors, officers, participating person, or controlling person thereof, and
shall survive the transfer of such Registrable Securities by Holder. Each Holder
shall at the same time indemnify the Company, its directors, each officer
signing a registration statement and each person who controls the Company within
the meaning of the Securities Act from and against any and all losses, claims,
damages and liabilities caused by or arising out of any untrue statement or
alleged untrue statement of a material fact contained in a registration
statement or prospectus included therein, or caused by or arising out of any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, in
each case, only insofar as such losses, claims, damages or liabilities are
caused by any untrue statement or alleged untrue statement or omissions or
alleged omission based upon information furnished in writing to the Company by
the Holder expressly for use therein.


(b) If for any reason the foregoing indemnity is unavailable, or is insufficient
to hold harmless any indemnitee, then the indemnitor shall contribute to the
amount paid or payable by the indemnitee as a result of such losses, claims,
damages, liabilities, or expenses (i) in such proportion as is appropriate to
reflect the relative benefits received by the indemnitor on the one hand and the
indemnitee on the other from the registration, or (ii) if the allocation
provided by clause (i) above is not permitted by applicable law, or provides a
lesser sum to the indemnitee than the amount hereinafter calculated, in such
proportion as is appropriate to reflect not only the relative benefits received
by the indemnitor on the one hand and the indemnitee on the other but also the
relative fault of the indemnitor and the indemnitee as well as any other
relevant equitable considerations. The relative fault of the Company and each
Holder shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by the Company
or by the Holders and the parties’ relative intent, knowledge, access to
information, and opportunity to correct or prevent such statement or omission.
Notwithstanding the provisions of this Section 7(b), in no event shall the
Company be required to contribute any amount of any damages that a Holder has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.


 
-7-

--------------------------------------------------------------------------------

 
 
(c) If any proceeding shall be brought or any claim asserted against any person
entitled to indemnity under Section 7 hereof (an “Indemnified Party”), such
Indemnified Party promptly shall notify the person from whom indemnity is sought
(the “Indemnifying Party”) in writing, and the Indemnifying Party shall assume
the defense thereof, including the employment of counsel reasonably satisfactory
to the Indemnified Party and the payment of all reasonable fees and expenses
incurred in connection with the defense thereof; provided, however, that the
failure of any Indemnified Party to give such notice shall not relieve the
Indemnifying Party of its obligations or liabilities pursuant to this Agreement,
except (and only) to the extent that the Indemnifying Party has actually
prejudiced the Indemnifying Party.


(d) An Indemnified Party shall have the right to employ separate counsel in any
such proceeding and to participate in the defense thereof, but the fees and
expenses of such counsel shall be at the expense of such Indemnified Party or
Indemnified Parties unless: (i) the Indemnifying Party has agreed in writing to
pay such fees and expenses; (ii) the Indemnifying Party shall have failed
promptly to assume the defense of such proceeding and to employ counsel
reasonably satisfactory to such Indemnified Party in any such proceeding; or
(iii) the named parties to any such proceeding (including any impleaded parties)
include both such Indemnified Party and the Indemnifying Party, and such
Indemnified Party shall have been advised by counsel that representation of both
parties by the same counsel would be inappropriate under applicable ethical
legal standards due to actual or potential interests between them, (in which
case, if such Indemnified Party notifies the Indemnifying Party in writing that
it elects to employ separate counsel at the expense of the Indemnifying Party,
such counsel shall be at the reasonable expense of the Indemnifying Party;
provided, however, that in no event shall the Indemnifying Party be responsible
for the fees and expenses of more than one separate counsel). The Indemnifying
Party shall not be liable for any settlement of any such proceeding effected
without its written consent, which consent shall not be unreasonably withheld.
No Indemnifying Party shall, without the prior written consent of the
Indemnified Party, effect any settlement of any pending proceeding in respect of
which any Indemnified Party is a party, unless such settlement includes an
unconditional release of such Indemnified Party from all liability on claims
that are the subject matter of such proceeding.


(e) Subject to the foregoing, all reasonable fees and expenses of the
Indemnified Party (including fees and expenses to the extent incurred in
connection with investigating or preparing to defend such proceeding in a manner
not inconsistent with this Section) shall be paid to the Indemnified Party, as
incurred, within ten (10) business days of written notice thereof to the
Indemnifying Party, which notice shall be delivered no more frequently than on a
monthly basis (regardless of whether it is ultimately determined that an
Indemnified Party is not entitled to indemnification hereunder; provided, that
the Indemnifying Party may require such Indemnified Party to undertake to
reimburse all such fees and expenses to the extent it is finally judicially
determined that such Indemnified Party is not entitled to indemnification
hereunder).


 
-8-

--------------------------------------------------------------------------------

 
 
8. Governing Law.


(a) This Agreement shall be governed by and interpreted and enforced in
accordance with the laws of the State of New York, without giving effect to any
choice of law or conflict of laws rules or provisions (whether of the State of
New York or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of New York.


(b) Each of the Company and each Holder hereby irrevocably and unconditionally
consents to submit to the exclusive jurisdiction of the courts of the State of
New York and of the United States of America located in the County of New York,
State of New York (the “New York Courts”) for any litigation arising out of or
relating to this Agreement and the transactions contemplated hereby (and agrees
not to commence any litigation relating thereto except in such courts), waives
any objection to the laying of venue of any such litigation in the New York
Courts and agrees not to plead or claim that such litigation brought in any New
York Courts has been brought in an inconvenient forum.


9. Notices. All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed duly given when delivered by hand or
mailed by express, registered or certified mail, postage prepaid, return receipt
requested, as follows:


If to the Company, at:


Iconix Brand Group, Inc.
1450 Broadway, 4th Floor
New York, NY 10018
Attn: Neil Cole, Chief Executive Officer


with a copy of the same to:


Blank Rome LLP
405 Lexington Avenue
New York, New York 10174
Attn: Robert J. Mittman, Esq.


if to the Holders, at that address set forth under its name on the signature
page;


with a copy of the same to:


Paul, Hastings, Janofsky & Walker
695 Town Center Drive, 17th Floor
Costa Mesa, California 92626
Attn: Peter J. Tennyson, Esq.


 
-9-

--------------------------------------------------------------------------------

 
 
; or such other address as has been indicated by either party in accordance with
a notice duly given in accordance with the provisions of this Section.


10. Amendment. This Agreement may only be amended by a written instrument
executed by the Company and the Holders.


11. Entire Agreement. This Agreement constitutes the entire agreement of the
parties hereto with respect to the subject matter hereof, and supersedes all
prior agreements and understandings of the parties, oral and written, with
respect to the subject matter hereof.


12. Assignment; Benefits. The Holders may not assign the Holders’ rights
hereunder without the prior written consent of the Company, which consent may
not be unreasonably withheld. Notwithstanding the foregoing, a Holder may assign
such Holder’s rights hereunder to a purchaser which acquires all of such
Holder’s Registrable Securities in a single transfer. Notwithstanding the
foregoing, no rights may under any circumstances be transferred in respect of
any Contingent Share Rights.


13. Headings. The headings contained herein are for the sole purpose of
convenience of reference, and shall not in any way limit or affect the meaning
or interpretation of any of the terms or provisions of this Agreement.


14. Severability. Any provision of this Agreement which is held by a court of
competent jurisdiction to be prohibited or unenforceable in any jurisdiction(s)
shall be, as to such jurisdiction(s), ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions of
this Agreement or affecting the validity or enforceability of such provision in
any other jurisdiction.


15. Execution in Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same document.


 
-10-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto on the date first above written.
 

 
ICONIX BRAND GROUP, INC.




By:  /s/ Neil Cole                                                
Name: Neil Cole
Title: President and CEO


Holder: MOSSIMO GIANNULLI




/s/ Mossimo Giannulli                                       
Signature


Address:


Attention:


Number of Registrable Securities: 2,333,100
 

 
Holder: EDWIN LEWIS




/s/ Edwin Lewis                                                  
Signature


Address:


Attention:

 
Number of Registrable Securities: 0


[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]


 
-11-

--------------------------------------------------------------------------------

 